Citation Nr: 0110110	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-12 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The appellant had active duty from March 1972 to November 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


REMAND

A preliminary review of the evidence discloses that the 
appellant had an additional period of active military service 
that has not been officially verified and lasted for a period 
of 15 years and 3 months.  It is unclear, however, whether or 
not the RO attempted to obtain the service medical records 
pertaining to all the appellant's periods of military 
service.  This information could be relevant to the issue on 
appeal.

The Board further notes that the appellant's claim of service 
connection for a back disability was denied by the RO in 
April 2000, and that the essential basis for the denial was 
that the claim was not well-grounded.  

It should be noted that there has been a significant change 
in the law since the RO issue its decision in this case.  In 
November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal has been concluded, the version of the law or 
regulation that is most favorable to the claimant will apply.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As the 
changes in the law enacted by the VCAA appear to be more 
favorable to the appellant, the RO must readjudicate this 
claim on the merits.  Therefore, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified the assistance noted above that 
must be rendered to comply with the VCAA.  However, it is the 
RO's ultimate responsibility to ensure that any other 
appropriate or necessary development is undertaken in this 
case.  

Accordingly, this case is REMANDED for the following:


1.  The RO should take all appropriate 
action to officially verify all the 
appellant's periods of active military 
service.  In this regard, it is noted that 
the claims folder contains a DD Form 214 
showing active service from 1972 to 1975., 
and a previous period of service totaling 
15 years and 3 months is indicated.  
Actual dates of service should be verified 
and all the service medical records 
pertaining to all his periods of active 
military service should be obtained and 
associated with the records on appeal.  
All efforts to locate the service medical 
records must be documented.

2.  The RO should ask the appellant to 
provide the names and addresses of all 
medical care providers who have treated 
him for his back disorder since his 
military service which are not currently 
associated with the claims file.  After 
securing any necessary releases, the RO 
should obtain these records.  If private 
treatment is reported and those records 
are not obtained, the appellant should be 
informed and afforded an opportunity to 
obtain the records.  The RO should obtain 
all records of any reported VA treatment.  
All the records obtained should be made 
part of the claims folder.

3.  The RO must then readjudicate the 
appellant's claim of service connection 
for a back disability on the merits.  The 
RO must ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.   If the benefit sought on appeal 
remains denied, the appellant and his 
representative, if one is appointed, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


